DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) "a user-interface processor configured to: receive the log via an intercommunication process, store the log in a database, and communicate the log via a device gateway communication manager" that receives the sensed data. This judicial exception is not integrated into a practical application because the sensed data is only collected and there is no furthering action of the pump system and . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations only store and retrieve information in memory, explain that these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 appears to be a duplicate of claim 10 and claim 14 appears to be a duplicate of claim 13..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5658133 (Anderson hereinafter) in view of US 4105028 (Sadlier hereinafter) and further in view of US 2010/0121654 (Portnoy hereinafter).
Regarding claim 1, Anderson teaches an infusion pumping system that discloses a plunger configured to move toward and away from a tube (Pump 10 with plunger 120 and motor 256 per Figures 5 and 16); an actuator configured to cause the plunger to move (Abstract and Column 15 Lines 21-50); a position sensor configured to sense a position of the plunger (Sensor seen in Figure 20 with Column 17 Line 55 through Column 18 Line 36); a real-time processor in operative communication with the position sensor to receive the sensed position of the plunger (Controller 385 per Column 18 Lines 38-44).
Anderson is silent with respect to a spring configured to bias the plunger toward the tube; an actuator configured to cause the plunger to move away from the tube, wherein the actuator is further configured to mechanically disengage from the plunger.
However, Sadlier teaches an infusion pumping system that discloses a spring configured to bias the plunger toward the tube (Spring 232in Figures 6-8 with Column 7 Line 62 through Column 8 Line 23); an actuator configured to cause the plunger to move away from the tube (Actuator 200 is pulling the plunger 226 from the tube 18), wherein the actuator is further configured to mechanically disengage from the plunger (Evident from Figures 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger design of Anderson with the plunger design of Sadlier to allow for the tubing to closed in the event of a plunger/motor/drive source malfunction therefore preventing a leakage of fluid. 
Anderson is silent with respect to wherein the real-time processor is configured to: estimate fluid flow within the tube using the sensed position of the plunger, log an infusion of fluid to generate at least one infusion log, and interact with an intercommunication task within the real-time processor to communicate the log; and a user-interface processor configured to: receive the log via an intercommunication process, store the log in a database, and communicate the log via a device gateway communication manager.
However, Portnoy teaches a monitoring system for an infusion pump that discloses a real-time processor (Infusion pump monitoring system 10 including the processor 15 per ¶ 17) that is configured to: estimate fluid flow within the tube using the sensed position of the plunger (Data acquisition performed by 10 per ¶ 17-20 and as using the sensor data of Anderson), log an infusion of fluid to generate at least one infusion log (Logs per ¶ 23), and interact with an intercommunication task within the real-time processor to communicate the log (Inherent of the communication to and from the server 203 and server 205 with ¶ 20 and ¶ 23 storing the logs); and a user-interface processor configured to: receive the log via an intercommunication process, store the log in a database, and communicate the log via a device gateway communication manager (User interface processor at the pharmacy end per ¶ 20 or any wireless device per ¶ 15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and pump of Anderson with the monitoring system of Portnoy to allow for remote data collection and monitoring of the pumped fluids to best deliver medication to a patient. 
Regarding claim 2, Anderson’s modified teachings are described above in claim 1 where the combination of Anderson, Sadlier, and Portnoy would further discloses a communication between the intercommunication task and the intercommunication process is asynchronous (Under the broadest reasonable interpretation and per Portnoy, the communications about dosages and treatments would be done at irregular intervals due to the nature of administering the medication and length of treatments). 
Regarding claim 3, Anderson’s modified teachings are described above in claim 1 where the combination of Anderson, Sadlier, and Portnoy would further disclose that the user-interface processor is further configured to execute an infusion manager process to control the infusion of fluid (Portnoy Figure 3 with ¶ 23).
Regarding claim 4, Anderson’s modified teachings are described above in claim 3 where the combination of Anderson, Sadlier, and Portnoy would further disclose that the user-interface processor is further configured to select a Drug Administration Library entry to validate the infusion of fluid (Portnoy ¶ 17 details repository 17 as what is seen as the equivalent to a Drug Administration Library).
Regarding claim 5, Anderson’s modified teachings are described above in claim 3 where the combination of Anderson, Sadlier, and Portnoy would further disclose that the user-interface processor is further configured to select a Drug Administration Library entry to pass a dose mode, a dose limit, and a default value to a user interface view (Portnoy ¶ 17-18 details repository 17 as what is seen as the equivalent to a Drug Administration Library and features the dosages for a specific patient with the display shown in Figure 7)
Regarding claim 6, Anderson’s modified teachings are described above in claim 5 where the combination of Anderson, Sadlier, and Portnoy would further disclose that the user-interface processor is further configured to echo a parameter entered by a user on a user interface back to the user interface view (Under the broadest reasonable interpretation, the values entered for the patient will be echoes on any device for the nurse to view per ¶ 21 of Portnoy).
Regarding claim 7, Anderson’s modified teachings are described above in claim 1 where the combination of Anderson, Sadlier, and Portnoy would further disclose that the user-interface processor is configured to provide error detection of flawed messages (Portnoy ¶ 21 with Figure 7).
Regarding claim 8, Anderson’s modified teachings are described above in claim 1 where the combination of Anderson, Sadlier, and Portnoy would further disclose that the device gateway communication manager is configured to communicate over a wireless connection (Portnoy ¶ 15)
Regarding claim 9, Anderson’s modified teachings are described above in claim 1 where the combination of Anderson, Sadlier, and Portnoy would further disclose that the device gateway communication manager is configured to manage communications with a device gateway server (Portnoy Figure 2).
Regarding claim 10, Anderson’s modified teachings are described above in claim 1 where the combination of Anderson, Sadlier, and Portnoy would further disclose that the device gateway communication manager is configured to poll a device gateway server for updates (Portnoy ¶ 15).
Regarding claim 11, Anderson’s modified teachings are described above in claim 1 where the combination of Anderson, Sadlier, and Portnoy would further disclose that the device gateway communication manager is configured to poll a device gateway server for updates (Portnoy ¶ 15)
Regarding claim 12, Anderson’s modified teachings are described above in claim 1 where the combination of Anderson, Sadlier, and Portnoy would further disclose that the device gateway communication manager is configured to upload the log (Portnoy ¶ 15).
Regarding claim 13, Anderson’s modified teachings are described above in claim 12 where the combination of Anderson, Sadlier, and Portnoy would further disclose that the device gateway communication manager is configured to flag the log within the database after uploading the log (¶ 23 of Portnoy with the stored rates that caused a reaction in the patient).
Regarding claim 14, Anderson’s modified teachings are described above in claim 12 where the combination of Anderson, Sadlier, and Portnoy would further disclose that the device gateway communication manager is configured to flag the log within the database after uploading the log (¶ 23 of Portnoy with the stored rates that caused a reaction in the patient).
Regarding claim 15, Anderson’s modified teachings are described above in claim 12 where the combination of Anderson, Sadlier, and Portnoy would further disclose that the log is an event (Under the broadest reasonable interpretation any logging will constitute an event).
Regarding claim 16, Anderson’s modified teachings are described above in claim 15 where the combination of Anderson, Sadlier, and Portnoy would further disclose that the event is a status (Portnoy ¶ 21 details status of the infusion). 
Regarding claim 17, Anderson’s modified teachings are described above in claim 15 where the combination of Anderson, Sadlier, and Portnoy would further disclose that the event is a measurement (Under the broadest reasonable interpretation, the measurement that the bag needs replacing disclosed in Portnoy ¶ 21 is a measurement event). 
Regarding claim 18, Anderson’s modified teachings are described above in claim 15 where the combination of Anderson, Sadlier, and Portnoy would further disclose that the event is a therapy history event (Portnoy Figure 3 number 325 per ¶ 23).
Regarding claim 19, Anderson’s modified teachings are described above in claim 1 where the combination of Anderson, Sadlier, and Portnoy would further disclose that the database is configured as a buffer to a plurality of logs including the log prior to uploading into a device gateway server (Under the broadest reasonable interpretation, the act of storing the data/log on the local device then transmitting the data will read on this language). 
Regarding claim 20, Anderson’s modified teachings are described above in claim 1 where the combination of Anderson, Sadlier, and Portnoy would further disclose an inlet valve and an outlet valve (Anderson inlet valve 122 and outlet valve 124), wherein the system for pumping is configured to: close the inlet and outlet valves (Anderson Figure 31C); disengage the actuator from the plunger (Anderson Column 24 Lines 14-21 per the combination of Claim 1); determine a first position of the plunger (Anderson Column 24 Lines 14-21); open the outlet valve (Anderson Figure 31D); engage the actuator to the plunger (Lifting of the actuator per the combination of Anderson and Sadlier); determine a second position of the plunger (Anderson Figure 31A); and estimate a volume of fluid flow using the first and second positions (Anderson per the combination with Portnoy to take the sensed position and create a flow rate/dosage rate that is observed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/               Primary Examiner, Art Unit 3746